*263ORDER
PER CURIAM.
M.W. (“Mother”) appeals from the trial court’s judgment denying her motion to modify custody and child support. Mother argues the trial court erred in (1) denying her motion to modify because a change in circumstances had occurred and modification of custody and child support was in the best interests of S.G.L. (“Child”), and (2) failing to make findings pursuant to Section 452.875.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).